Citation Nr: 1140567	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  03-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a separate evaluation for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1976 to December 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which stated that service connection was being granted for migraine headaches.  In rating this disability, the RO evaluated it together with the Veteran's service-connected sinusitis and assigned a single rating of 50 percent for sinusitis with migraine headaches.  The Veteran filed a Notice of Disagreement (NOD), requesting a separate rating for the migraine headaches.  

The Veteran provided testimony at a September 2011 videoconference hearing before the undersigned at the San Antonio VA office.  A transcript is associated with the claims folder.


FINDINGS OF FACT

From September 14, 2007, the Veteran's migraine headaches have been characterized by very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  From September 14, 2007, the criteria for a separate grant of service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  From September 14, 2007, the criteria for a 50 percent disability evaluation for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the U.S. Court of Appeals for Veteran's Claims held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007). 

Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs), treatment records from the Dallas VA Medical Center (VAMC), and private treatment records, and the Veteran was provided VA examinations in November 2007 and May 2009. 

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Separate Evaluation - Migraines

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology because "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
As discussed above, the Veteran currently has service connection for sinusitis with migraine headaches, evaluated at 10 percent from January 1, 1997, and at 50 percent from September 6, 2000.  Service connection for migraine headaches was granted separately in the June 2009 rating decision that is the subject of this appeal, and made effective from July 31, 2002, the date of his claim of entitlement to service connection for migraine headaches.  The evaluation for migraine headaches, however, was combined with the evaluation for sinusitis.  He contends that he is entitled to a separate evaluation for his migraine headaches.  

The Veteran's disability has been evaluated under Diagnostic Code (DC) 6513 for chronic maxillary sinusitis, found in the General Rating Formula for Sinusitis, DCs 6510 through 6514, under 38 C.F.R. § 4.97.  Under this diagnostic code, a non-compensable (zero percent) rating is assigned where sinusitis is detected by X-ray only.  A 10 evaluation is assigned where there are 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned where there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The regulation defines an incapacitating episode as one that requires bed rest and treatment by a physician.

Migraine headaches are evaluated under the Schedule of Ratings for Neurological Conditions and Convulsive Disorders, found in 38 C.F.R. § 4.124a.  DC 8100 addresses migraine headaches.  Under that code, the highest evaluation, 50 percent, is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation is assigned when there are characteristic prostrating attacks occurring on an average of once a month over the last several months; a 10 percent evaluation is assigned when there are characteristic prostrating attacks averaging one in 2 months over the last several months; and a zero percent evaluation is assigned when there are less frequent migraine attacks.

The Board will examine the medical evidence relevant to the period on appeal to determine whether a separate evaluation for migraine headaches is warranted.  

At an April 2003 VA examination, the Veteran reported headaches for the previous 5 or 6 years.  They were usually on the top of his head, according very suddenly approximately twice a month.  Sometimes, he would go as long as 2 months without having a headache.  The headaches usually lasted only 10 minutes, and then sometimes occurred again on the same day.  The Veteran also reported a great deal of problems with acute sinusitis with frontal headaches and facial pressure.  However, he said those headaches were different, and usually occurred on the top of his head.  

In his August 2003 VA Form 9, the Veteran stated that his migraines were characterized by a rapid onset of stabbing pain, usually behind his right eye, and sometimes behind both eyes.  It caused his eyes to water, and he became very sensitive to light.  He also experienced visual disturbances, such as tunnel vision.  He sometimes had several migraines per month, but then might go a couple of months without any attacks at all.  Each attack lasted from between 30 seconds and a few minutes, and he had to stop any activity until the migraine passed.  

In a January 2006 letter, the Veteran stated that his migraines now occurred 3 or more times per month, set off mostly by bright lights in his office.  They lasted 3 to 15 minutes and were very severe.  All he could do when he got a migraine was shut his eyes and hold his head until the pain went away.  It became so intense that he cried.  In March 2006, he stated the headaches occurred 2 to 5 times per month.

In a June 2006 letter, the Veteran stated that he experienced headaches in bright light, and that they lasted between 30 minutes and 4 to 6 hours.  Sometimes, the headaches lasted for a full day, and he had to lie down and rest; even then, they still did not go away.  

In September 2006, Dr. B.W. wrote a letter stating that he was referring the Veteran to see a neurologist for further evaluation of his headaches, as they were interfering with his quality of life and the doctor's treatment regimens had failed.  

Dr. D.C.N., a neurologist, saw the Veteran for the first time later that month.  Recently, the Veteran's headaches had started behind the eyes, and sometimes radiated occipitally.  The headaches occurred 2 or 3 times per month, and were associated with photophobia, phonophobia, and worsening with head movements.  There was no nausea.  They lasted from 5 minutes to 5 hours.  

Dr. D.C.N. continued to treat the Veteran, noting headaches occurring up to 3 times per week in June 2007, with durations of between 5 minutes and 5 hours.  That same month, the doctor completed a Certification of Health Care Provider for the U.S. Department of Labor, stating that the Veteran had a clinical diagnosis of recurrent headaches, both tension and migraine.  The doctor said the headaches occurred multiple times per week, and although the Veteran had no physical limitations, his headaches might become disabling when severe.  He should be excused from work during these times.  

In September 2007, the Veteran sought treatment at the VAMC.  He reported that he had seen multiple physicians since he was diagnosed with migraines in 1994, without any real relief from the treatment and medications he had tried.  He currently had headaches daily that were making it impossible for him to work productively.  He said he had been placed on medical restriction for his headaches in June 2007.  His headaches were daily and lasted for hours.  The pain was mainly on the right side, with photophobia and intolerance of sound.  At times, he had nausea with his headaches.  

The Veteran was afforded a VA examination in November 2007.  He had complaints of begin stopped-up in the nose and head constantly, with sinus infections 3 to 4 times per year.  He had trouble breathing through his nose, and had chronic nasal drainage.  He had fever, chills, and sweats with the infections.  He also had chronic sinus headaches behind both eyes, depending on change of weather per pollen count.  He also got migraine headaches every day.  He took Provera, which helped.  He was sensitive to light, but not to sound.  He had occasional nausea, but no diplopia or blurred vision.  His headaches incapacitated him several times per year.  Indeed, he had not worked since September 2007.  He was on leave of absence for his frequent migraines.  They could last for hours and were daily.  He missed 6 weeks of work in the past year due to his migraines.  In addition, he had recurrent sinus headaches several times per week, and he had missed approximately 3 weeks of work over the last year due to sinus headaches.  

The Social Security Administration determined the Veteran to be disabled effective from September 19, 2007, and awarded him Social Security Disability (SSD) benefits.  The Disability Determination lists the primary diagnosis as migraine, with a secondary diagnosis of diabetes mellitus.  The Board notes that the RO also granted a total rating based on individual unemployability due to service-connected disability (TDIU), effective from September 18, 2007.  

An April 2008 treatment note from Care Clinics indicates the Veteran was experiencing migraines between 1 and 3 times per day.  

He was afforded a VA examination in May 2009.  He reported daily headaches that lasted between 1 and 2 hours, sometimes as long as 2 or 3 days.  He experienced some aura and felt tension in the back of his head before the onset of the headaches.  He also experienced nausea and vomiting, as well as photophobia and noise sensitivity.  He was currently unemployed, but when he was employed, he was losing a half day of work, sometimes 10 to 15 times per month.  He was currently taking Frova, which was helpful but did not prevent the headaches.  The examiner stated there was no question that the Veteran's migraine headaches were diagnosed in service as early as 1994.  His sinusitis also sometimes triggered the headaches.  

At his September 2011 videoconference hearing, the Veteran testified that his migraine symptoms have not improved, and that he must carry his prescribed medications, Frova and Imitrex, with him at all times.  He primarily uses the Frova, because the Imitrex is very slow to act. 

Based on the foregoing, the Board finds that a separate rating is warranted for the Veteran's migraine headaches, effective from September 14, 2007, when he reported that his headaches were daily and he became unable to work.  

As stated above, migraine headaches are evaluated under DC 8100.  The evidence from September 2007, forward, demonstrates daily headaches lasting from several hours to several days.  The Veteran went on medical leave due to his frequent migraines, and was granted TDIU effective from September 18, 2007.  Thus, the Board finds that the criteria for a 50 percent evaluation under DC 8100 have been met from September 14, 2007, forward.  

Prior to September 14, 2007, the Board finds that the criteria for a separate evaluation have not been met, as the 50 percent evaluation assigned under DC 6513 includes near constant sinusitis characterized by headaches.  Up until September 2007, the Veteran reported headaches occurring several times per month, and was able to continue working (although he missed some work due to his headaches).  Thus, a preponderance of the evidence is against the assignment of a separate evaluation for migraine headaches prior to September 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Since TDIU has already been granted, there is no need to discuss eligibility for an increased rating on an extra-schedular basis.  Moreover, the Board expresses no opinion as to the appropriate disability rating for the Veteran's service-connected sinusitis now that it will be evaluated separately from the migraine headaches.  


ORDER

A separate service-connected disability evaluation of 50 percent is granted for migraine headaches, effective September 14, 2007, subject to governing criteria applicable to the payment of monetary benefits.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


